     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 1 of 26 Page ID #:1




1    BURSOR & FISHER, P.A.
     L. Timothy Fisher (SBN 191626)
2    1990 N. California Blvd., Suite 940
3    Walnut Creek, CA 94596
     Telephone: (925) 300-4455
4    Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
5
6    Attorneys for Plaintiff

7
8
9
10                        UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13     SHELLI FRENCH, on behalf of herself and   Case No. 2:21-cv-5048
       all others similarly situated,
14
15                             Plaintiff,
                                                 CLASS ACTION COMPLAINT
16           v.
17                                               JURY TRIAL DEMANDED
       NEUTROGENA CORPORATION,
18
                                Defendant.
19
20
21
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 2 of 26 Page ID #:2




1          Plaintiff Shelli French (“Plaintiff”) brings this action on behalf of herself and
2    all others similarly situated against Defendant Neutrogena Corporation
3    (“Neutrogena” or “Defendant”). Plaintiff makes the following allegations pursuant
4    to the investigation of her counsel and based upon information and belief, except
5    as to the allegations specifically pertaining to herself, which are based on personal
6    knowledge.
7                               NATURE OF THE ACTION
8          1.     This is a class action lawsuit regarding Defendant’s manufacturing,
9    distribution and sale of Neutrogena sunscreen products (the “Products”) that
10   contain dangerously high levels of benzene, a carcinogenic impurity that has been
11   linked to leukemia and other cancers.
12         2.     The presence of benzene in the Products renders them adulterated and
13   misbranded. As a result, the Products are illegal to sell under federal law and
14   therefore worthless. See 21 U.S.C. § 331(a); see also Debernardis v. IQ
15   Formulations, LLC, 942 F.3d 1076, 1085 (11th Cir. 2019); see also In re
16   Valsartan, Losartan, & Irbesartan Prod. Liab. Litig., 2021 WL 222776, at *16
17   (D.N.J. Jan. 22, 2021).
18         3.     Benzene is a component of crude oil, gasoline, and cigarette smoke,
19   and is one of the elementary petrochemicals. The Department of Health and
20   Human Services has determined that benzene causes cancer in humans. Likewise,
21   the Food and Drug Administration (“FDA”) lists benzene as a “Class 1 solvent”
22   that “should not be employed in the manufacture of drug substances, excipients,
23   and drug products because of [its] unacceptable toxicity.” Benzene is associated
24   with blood cancers such as leukemia.1 A study from 1939 on benzene stated that
25   “exposure over a long period of time to any concentration of benzene greater than
26
     1
      National Cancer Institute, Cancer-Causing Substances, Benzene. https://
27   www.cancer.gov/about-cancer/causes-prevention/risk/substances/benzene.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            1
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 3 of 26 Page ID #:3




1    zero is not safe,”2 which is a comment reiterated in a 2010 review of benzene
2    research specifically stating: “There is probably no safe level of exposure to
3    benzene, and all exposures constitute some risk in a linear, if not supralinear, and
4    additive fashion.”3
5          4.     According to the American Cancer Society:
6
                  IARC classifies benzene as “carcinogenic to humans,” based
7                 on sufficient evidence that benzene causes acute myeloid
                  leukemia (AML). IARC also notes that benzene exposure has
8                 been linked with acute lymphocytic leukemia (ALL), chronic
9                 lymphocytic leukemia (CLL), multiple myeloma, and non-
                  Hodgkin lymphoma.4
10
           5.     Moreover, “[d]irect exposure of the eyes, skin, or lungs to benzene
11
     can cause tissue injury and irritation.”5
12
           6.     According to the National Institute for Occupational Safety and
13
     Health, humans can become exposed to benzene through “inhalation, skin
14
     absorption, ingestion, skin and/or eye contact.”6 Skin absorption is particularly
15
     concerning as there have been multiple FDA studies showing that structurally
16
     similar chemicals in sunscreen products are found in the blood at high levels after
17
     application to exposed skin.
18
19   2
       Hunter, F.T. (1939). Chronic Exposure to Benzene (Benzol). II. The Clinical
     Effects. Journal of Industrial Hygiene and Toxicology. 1939 Vol.21 pp.331-54
20   (https://www.cabdirect.org/cabdirect/abstract/19402700388)
21   3
       Smith, Martyn T. (2010). Advances in Understanding Benzene Health Effects and
     Susceptibility. Annual Review of Public Health. 2010 Vol. 31:133-148
22   (https://www.annualreviews.org/doi/full/10.1146/annurev.publhealth.012809.1036
23   46)
     4
       American Cancer Society. Benzene and Cancer Risk (January 5, 2016)
24   (https://www.cancer.org/cancer/cancer-causes/benzene.html)
25   5
       Centers for Disease Control and Prevention, Facts About Benzene,
     https://emergency.cdc.gov/agent/benzene/basics/facts.asp.
26
     6
       National Institute for Occupational Safety and Health (NIOSH), Benzene,
27   https://www.cdc.gov/niosh/npg/npgd0049.html.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                           2
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 4 of 26 Page ID #:4




1          7.        Defendant manufactures, markets, and sells a variety of Neutrogena
2    sunscreen products, including:
3                 Neutrogena Ultra Sheer Weightless Sunscreen Spray, SPF 100+
4                 Neutrogena Ultra Sheer Weightless Sunscreen Spray, SPF 70
                  Neutrogena Beach Defense Oil-Free Body Sunscreen Spray-SPF 100
5                 Neutrogena Invisible Daily Defense Body Sunscreen Broad Spectrum
                   SPF 60+
6                 Neutrogena Beach Defense Spray Body Sunscreen SPF 50
7          8.        Skin cancer is the most common form of cancer in the United States.
8    About 4.3 million people are treated for basal cell cancer and squamous cell skin
9    cancer in this country every year.7
10         9.        Accordingly, the FDA routinely evaluates sunscreen products to
11   ensure that they are safe and effective, and to ensure that the sunscreens adequately
12   protect consumers from skin cancer when used as directed.8
13         10.       In fact, because sunscreen products make representations that they
14   help prevent sunburn and decrease the risks of cancer and early skin aging, such
15   products are classified as drugs by the FDA, which subjects them to certain safety
16   and effectiveness standards.
17         11.       Thus, the presence of any known human carcinogen in consumer
18   products, like sunscreens, that are so regularly used by adults and children to
19   prevent skin cancer would be especially concerning and would affect a substantial
20   part of the population.
21         12.       While investigating the carcinogenic potential of active ingredients in
22   sun care products, Valisure, an online pharmacy registered with the FDA, recently
23
     7
24     U.S. Food & Drug Administration, Tips to Stay Safe in the Sun: From Sunscreen
     to Sunglasses, https://www.fda.gov/consumers/consumer-updates/tips-stay-safe-
25   sun-sunscreen-sunglasses?gclid=CjwKCAjwwqaGBhBKEiwAMk-FtF7PGr
     WAQkn3pHjD_ssT9LepBnoPftmckwxKZKCkHGVoQbjtFw4mrhoCQ2IQAvD_
26   BwE.
27   8
       Id.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          3
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 5 of 26 Page ID #:5




1    detected high levels of benzene, a known human carcinogen, in several brands and
2    batches of sunscreen, which, as discussed above, are considered drug products by
3    the FDA.9
4          13.    Valisure tested Defendant’s Products listed below using a
5    sophisticated gas chromatography flame ionization test modified to follow FDA
6    guidance for impurities detection.10 All of Defendant’s listed products were found
7    to contain quantities of benzene in excess of the “FDA concentration limit of 2
8    parts per million (ppm).”11
9
10
11
12
13
14
15
16
17
18
19
20
           14.    In fact, Defendant’s Products overall had the highest levels of
21
     benzene detected in the sunscreen products tested by Valisure.
22
23
24   9
       Valisure, Valisure Citizen Petition on Benzene in Sunscreen and After-sun Care
25   products, May 24, 2021, https://www.valisure.com/blog/valisure-news/valisure-
     detects-benzene-in-sunscreen/, at 1.
26   10
        Id. at 1,7.
27   11
        Id. at 12.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                       4
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 6 of 26 Page ID #:6




1             15.      Nevertheless, benzene is not one of the listed ingredients on the
2    Products’ labels. For example, the label for Defendant’s Neutrogena Beach
3    Defense Oil-Free Body Sunscreen Spray – SPF 100 does not indicate to consumers
4    that the Product may contain benzene as an ingredient:
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
              16.      Due to the presence of phenyl groups (similar chemical structures to
20
     benzene) in the molecules of some sunscreen active ingredients, Valisure
21
     investigated the possibility of six sunscreen active ingredients (avobenzone,
22
     oxybenzone, octisalate, octinoxate, homosalate, and octocylene) forming benzene
23
     from degradation by the aforementioned GC-MS analytical method through
24
     analysis of pure reference standards at concentrations relevant to typical sunscreen
25
     products. No substantive benzene was detected.12
26
27   12
          Id. at 7-8
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                             5
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 7 of 26 Page ID #:7




1           17.     Thus, the presence of benzene in Defendant’s Products appears to be
2    the result of contamination (i.e., a manufacturing defect), rather than a design
3    effect.13
4           18.     According to Valisure, because the presence of benzene is the result
5    of contamination, benzene is not unavoidable in the manufacture of sunscreens,
6    and therefore, any significant detection of benzene in such products “should be
7    deemed unacceptable.”14
8           19.     Valisure further stated that “[s]unscreen products are typically used in
9    many times higher volume than standard drug products like tablets or capsules, so
10   even a relatively low concentration limit can result in very high total [benzene]
11   exposure.”15 Dr. Christopher Bunick, MD, PhD, and Associate Professor of
12   Dermatology at Yale University agreed, stating:
13          Considering that human skin has a large total surface area (~1.85
14          m2), and that ~28.5 g of sunscreen is needed per application to
            properly cover that skin surface, it follows then that there is not a
15          safe level of benzene that can exist in sunscreen products. The total
            mass of sunscreen required to cover and protect the human body, in
16          single daily application or repeated applications daily, means that
            even benzene at 0.1 ppm in a sunscreen could expose people to
17          excessively high nanogram amounts of benzene.16
18          20.     Defendant also knew or should have known about the carcinogenic
19   potential of benzene because it is classified as a Group 1 compound by the World
20   Health Organization and the International Agency for Research on Cancer, thereby
21   defining it as “carcinogenic to humans.”17
22
23
     13
24      Id.
     14
        Id. at 2.
25   15
        Id. at 16
26   16
        Id. at 17
27   17
        Id. at 1
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          6
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 8 of 26 Page ID #:8




1          21.     As a result of the concerning findings, on May 25, 2021, Valisure
2    filed its citizen petition with the FDA asking the FDA to recall all batches of
3    Defendant’s Products that contained benzene on the basis that they are adulterated
4    under Section 501 of the Federal Drug and Cosmetics Act (“FDCA”) and
5    misbranded under Section 502 of the FDCA, in violation of 21 U.S.C. § 351 and
6    21 U.S.C. § 352, respectively.
7          22.     Pursuant to 21 U.S.C. § 331(a) of the FDCA, the “introduction or
8    delivery for introduction into interstate commerce of any food, drug, device,
9    tobacco product, or cosmetic that is adulterated or misbranded” is categorically
10   prohibited.
11         23.     Yet, as of the date of this filing, Defendant has not taken any action to
12   remove the Products from the market, and to this day dangerous sunscreen
13   products are continuing to be sold to unsuspecting consumers.
14         24.     Defendant’s failure to control for benzene contamination and
15   continued sale of its adulterated products constitutes actionable fraud.
16         25.     Plaintiff and the Class were injured by the full purchase price of the
17   Products because the Products are worthless, as they are adulterated and contain
18   harmful levels of benzene, and Defendant has failed to warn consumers of this fact.
19   Such illegally sold products are worthless and have no value. See Debernardis v.
20   IQ Formulations, LLC, 942 F.3d 1076, 1085 (11th Cir. 2019); see also In re
21   Valsartan, Losartan, & Irbesartan Prod. Liab. Litig., 2021 WL 222776, at *16
22   (D.N.J. Jan. 22, 2021) (“This Court finds that contaminated drugs are economically
23   worthless at the point of sale by virtue of the dangerousness caused by their
24   contamination, regardless whether the sold VCDs actually achieved the medical
25   purpose of lowering blood pressure. Put differently, contaminated drugs, even if
26   medically efficacious for their purpose, cannot create a benefit of the bargain
27   because the contaminants, and their dangerous effects, were never bargained for.”).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                           7
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 9 of 26 Page ID #:9




1    Plaintiff and class members bargained for a sunscreen product free of contaminants
2    and dangerous substances, and were deprived the basis of their bargain when
3    Defendant sold them a sunscreen product containing the dangerous substance
4    benzene, which rendered the Products unmerchantable and unfit for use.
5          26.    As the Products expose consumers to benzene well above the legal
6    limit, the Products are not fit for use by humans. Plaintiff is further entitled to
7    damages for the injury sustained in being exposed to high levels of acutely-toxic
8    benzene, damages related to Defendant’s conduct, and injunctive relief.
9          27.    In sum, Plaintiff seeks to recover damages because the Products are
10   adulterated, defective, worthless, and unfit for human use due to the presence of
11   benzene, a carcinogenic and toxic chemical impurity.
12         28.    Plaintiff brings this action on behalf of herself and the Class for
13   equitable relief and to recover damages and restitution for: (i) breach of express
14   warranty; (ii) breach of implied warranty; (iii) violation of Florida’s Deceptive and
15   Unfair Trade Practices Act (“FDUPTA”); (iv) fraudulent concealment; and
16   (v) unjust enrichment.
17                                         PARTIES
18         29.    Plaintiff Shelli French is a resident of Hillsborough County, Florida.
19   Ms. French has purchased a bottle of Defendant’s Neutrogena Beach Defense Oil
20   Free Body Sunscreen Spray SPF 100 approximately every three months for the
21   past five years. Ms. French made these purchases in-store at a Wal-Mart located at
22   1505 N. Dale Mabry Highway, Tampa, FL 33607. Ms. French’s most recent
23   purchase was of a bottle of the Product that was part of a batch found by Valisure
24   to contain benzene in excess of the FDA limit. Specifically, the Product bears the
25   lot number 31420E04 with an expiration date of October 2022, which according to
26   the Valisure petition, contains an average benzene level of 3.08 ppm. When
27   purchasing the Product, Ms. French reviewed the accompanying labels and
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          8
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 10 of 26 Page ID #:10




1    disclosures, and understood them as representations and warranties by the
2    manufacturer, distributor, and pharmacy that the Product was properly
3    manufactured, free from defects, and safe for its intended use. Ms. French relied
4    on these representations and warranties in deciding to purchase the Product
5    manufactured by Defendant, and these representations and warranties were part of
6    the basis of the bargain, in that she would not have purchased the Product from
7    Defendant if she had known that it was not, in fact, properly manufactured and free
8    from defects.
9             30.   Defendant Neutrogena Corp. is a Delaware corporation with its
10   headquarters at 5760 W 96th Street, Los Angeles, California 90045. As one of the
11   world’s leading brands of skin care hair care and cosmetics, Neutrogena Corp.
12   distributes its products, including Neutrogena sunscreen products, throughout the
13   United States. Neutrogena Corp.’s line of sunscreen Products, including the
14   adulterated sunscreen purchased by Plaintiff and members of the putative class, are
15   available at retail stores throughout Florida and the United States.
16                             JURISIDICTION AND VENUE
17            31.   This Court has subject matter jurisdiction over this action pursuant to
18   28 U.S.C. § 1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005,
19   because at least one member of the Class, as defined below, is a citizen of a
20   different state than Defendant, there are more than 100 members of the Class, and
21   the aggregate amount in controversy exceeds $5,000,000 exclusive of interest and
22   costs.
23            32.   This Court has personal jurisdiction over this action because
24   Defendant maintains its principal place of business in California, and therefore is
25   subject to general jurisdiction in the state of California.
26            33.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because
27   Defendant resides in this District.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                             9
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 11 of 26 Page ID #:11




1                               CLASS ACTION ALLEGATIONS
2           34.       Plaintiff seeks to represent a class defined as all persons in the United
3    States who purchased the Products. Plaintiff also seeks to represent a subclass of
4    all Class members who purchased the Products in Florida (the “Subclass”)
5           35.       The Class and Subclass shall collectively be referred to as the
6    “Classes.”
7           36.       Subject to additional information obtained through further
8    investigation and discovery, the foregoing definitions of the Classes may be
9    expanded or narrowed by amendment to the complaint or narrowed at class
10   certification.
11          37.       Specifically excluded from the Classes are Defendant, Defendant’s
12   officers, directors, agents, trustees, parents, children, corporations, trusts,
13   representatives, employees, principals, servants, partners, joint ventures, or entities
14   controlled by Defendant, and its heirs, successors, assigns, or other persons or
15   entities related to or affiliated with Defendant and/or Defendant’s officers and/or
16   directors, the judge assigned to this action, and any member of the judge’s
17   immediate family.
18          38.       Numerosity. The members of the proposed Classes are
19   geographically dispersed throughout the United States and are so numerous that
20   individual joinder is impracticable. Upon information and belief, Plaintiff
21   reasonably estimates that there are hundreds of thousands of individuals that are
22   members of the proposed Classes. Although the precise number of proposed
23   members are unknown to Plaintiff, the true number of members of the Classes are
24   known by Defendant. Members of the Classes may be notified of the pendency of
25   this action by mail and/or publication through the distribution records of Defendant
26   and third-party retailers and vendors.
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            10
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 12 of 26 Page ID #:12




1          39.     Typicality. The claims of the representative Plaintiff are typical of
2    the claims of the Classes in that the representative Plaintiff, like all members of the
3    Classes, purchased the Products, which were worthless due to the presence of
4    benzene, a harmful and carcinogenic chemical impurity. The representative
5    Plaintiff, like all members of the Classes, has been damaged by Defendant’s
6    misconduct in the very same way as the members of the Classes. Further, the
7    factual bases of Defendant’s misconduct are common to all members of the
8    Classes and represent a common thread of misconduct resulting in injury to all
9    members of the Classes.
10         40.     Existence and predominance of common questions of law and
11   fact. Common questions of law and fact exist as to all members of the Classes and
12   predominate over any questions affecting only individual members of the Classes.
13   These common legal and factual questions include, but are not limited to, the
14   following:
15                (a) whether the Products manufactured by Defendant contain
16                    dangerously high levels of benzene, thereby breaching the
17                    express and implied warranties made by Defendant and
18                    making the Products unfit for human use and therefore unfit
19                    for its intended purpose;
20                (b) whether Defendant knew or should have known the Products
21                    contained elevated levels of benzene prior to selling it,
22                    thereby constituting fraud and/or fraudulent concealment;
23                (c) whether Defendant has unlawfully converted money from
24                    Plaintiff and the Classes;
25                (d) whether Defendant is liable to Plaintiff and the Classes for
26                    unjust enrichment;
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          11
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 13 of 26 Page ID #:13




1                (e) whether Defendant is liable to Plaintiff and the Classes for
2                    fraudulent concealment;
3                (f) whether Plaintiff and the Classes have sustained monetary
4                    loss and the proper measure of that loss;
5                (g) whether Plaintiff and the Classes are entitled to declaratory
6                    and injunctive relief;
7                (h) whether Plaintiff and the Classes are entitled to restitution and
8                    disgorgement from Defendant; and
9                (i) whether the marketing, advertising, packaging, labeling, and
10                   other promotional materials for the Products are deceptive.
11         41.    Adequacy of Representation. Plaintiff will fairly and adequately
12   protect the interests of the Classes. Plaintiff has retained counsel who are highly
13   experienced in complex consumer class action litigation, and Plaintiff intends to
14   vigorously prosecute this action on behalf of the Classes. Plaintiff has no interests
15   that are antagonistic to those of the Classes.
16         42.    Superiority. A class action is superior to all other available means
17   for the fair and efficient adjudication of this controversy. The damages or other
18   financial detriment suffered by members of the Classes are relatively small
19   compared to the burden and expense of individual litigation of their claims against
20   Defendant. It would, thus, be virtually impossible for members of the Classes, on
21   an individual basis, to obtain effective redress for the wrongs committed against
22   them. Furthermore, even if members of the Classes could afford such
23   individualized litigation, the court system could not. Individualized litigation
24   would create the danger of inconsistent or contradictory judgments arising from the
25   same set of facts. Individualized litigation would also increase the delay and
26   expense to all parties and the court system from the issues raised by this action. By
27   contrast, the class action device provides the benefits of adjudication of these
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          12
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 14 of 26 Page ID #:14




1    issues in a single proceeding, economies of scale, and comprehensive supervision
2    by a single court, and presents no unusual management difficulties under the
3    circumstances.
4          43.    In the alternative, the Classes may be certified because:
5
                  (a)    the prosecution of separate actions by individual members
6                        of the Classes would create a risk of inconsistent or
7                        varying adjudication with respect to individual members
                         of the Classes that would establish incompatible standards
8                        of conduct for the Defendant;
9                 (b)    the prosecution of separate actions by individual members
10                       of the Classes would create a risk of adjudications with
                         respect to them that would, as a practical matter, be
11                       dispositive of the interests of other members of the Classes
12                       not parties to the adjudications, or substantially impair or
                         impede their ability to protect their interests; and/or
13
                  (c)    Defendant has acted or refused to act on grounds generally
14
                         applicable to the Classes as a whole, thereby making
15                       appropriate final declaratory and/or injunctive relief with
                         respect to the members of the Class as a whole.
16
17                                 CAUSES OF ACTION
18                                      COUNT I
                                Breach Of Express Warranty
19
           44.    Plaintiff incorporates by reference and re-alleges each and every
20
     allegation set forth above as though fully set forth herein.
21
           45.    Plaintiff brings this claim individually and behalf of the members of
22
     the proposed Classes against Defendant.
23
           46.    In connection with the sale of the Products, Defendant, as the
24
     designer, manufacturer, marketer, distributor, and/or seller issued written
25
     warranties by representing that the Products were sunscreens that contained only
26
     those active and inactive ingredients listed on the Products’ labels. Those active
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                         13
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 15 of 26 Page ID #:15




1    and inactive ingredients do not include benzene, a known human carcinogen
2    dangerous to humans. Defendants further expressly warrant that the Products are
3    sunscreens used for sun protection, rather than adulterated sunscreens containing
4    dangerous chemicals.
5          47.    As a direct and proximate cause of Defendant’s breach of express
6    warranty, Plaintiff and the Class members have been injured and harmed because
7    they would not have purchased the Products on the same terms if they knew that
8    the Products contained benzene and are not generally recognized as safe.
9          48.    On June 18, 2021, prior to filing this action, Defendant was served
10   with a pre-suit notice letter that complied in all respects with U.C.C. §§ 2-313 and
11   2-607. Plaintiff’s counsel sent Defendant a letter advising them that they breached
12   an express warranty and demanded that they cease and desist from such breaches
13   and make full restitution by refunding the monies received therefrom. A true and
14   correct copy of Plaintiff’s counsel’s letter is attached hereto as Exhibit A.
15                                        COUNT II
                                 Breach of Implied Warranty
16
           49.    Plaintiff hereby incorporates by reference the allegations contained in
17
     all preceding paragraphs of this complaint.
18
           50.    Plaintiff brings this claim individually and on behalf of the members
19
     of the proposed Classes against Defendant.
20
           51.    This claim is brought under the laws of the state of California.
21
           52.    Defendant, as the designer, manufacturer, marketer, distributor, and/or
22
     seller, impliedly warranted that the Products (i) would not contain elevated levels
23
     of benzene and (ii) are generally recognized as safe for human use.
24
           53.    Defendant breached the warranty implied in the contract for the sale
25
     of the defective Products because they could not pass without objection in the trade
26
     under the contract description, the Products were not of fair or average quality
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          14
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 16 of 26 Page ID #:16




1    within the description, and the Products were unfit for their intended and ordinary
2    purpose because the Products manufactured, distributed, and sold by Defendant
3    were defective in that they contained elevated levels of carcinogenic and toxic
4    benzene, and as such are not generally recognized as safe for human use. As a
5    result, Plaintiff and members of the Classes did not receive the goods as impliedly
6    warranted by Defendant to be merchantable.
7          54.    Plaintiff and members of the Classes purchased the Products in
8    reliance upon Defendant’s skill and judgment and the implied warranties of fitness
9    for the purpose.
10         55.    The Products were not altered by Plaintiff or members of the Classes.
11         56.    The Products were defective when they left the exclusive control of
12   Defendant.
13         57.    Defendant knew that the Products would be purchased and used
14   without additional testing by Plaintiff and members of the Classes.
15         58.    The defective Products were defectively manufactured and unfit for
16   their intended purpose, and Plaintiff and members of the Classes did not receive
17   the goods as warranted.
18         59.    As a direct and proximate cause of Defendant’s breach of the implied
19   warranty, Plaintiff and members of the Classes have been injured and harmed
20   because: (a) they would not have purchased the Products on the same terms if they
21   knew that the Products contained harmful levels of benzene, and are not generally
22   recognized as safe for human use; and (b) the Products do not have the
23   characteristics, ingredients, uses, or benefits as promised by Defendant.
24                                      COUNT III
25                      Violation of FDUPTA, Fla. Sta. §§ 501.201-213
26         60.    Plaintiff hereby incorporates by reference the allegations contained in
27   all preceding paragraphs of this complaint.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                       15
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 17 of 26 Page ID #:17




1          61.    Plaintiff brings this claim individually and on behalf of the members
2    of the proposed Subclass against Defendant.
3          62.    This claim is brought under the laws of the state of Florida.
4          63.    The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”)
5    renders unlawful unfair methods of competition, unconscionable acts or practice,
6    and unfair or deceptive acts or practices in the conduct of any trade or commerce.
7    Fla. Stat. § 501.204.
8          64.    Among other purposes, FDUTPA is intended “[t]o protect the
9    consuming public and legitimate business enterprises from those who engage in
10   unfair methods of competition, or unconscionable, deceptive, or unfair acts or
11   practices in the conduct of any trade or commerce.” Fla. Stat. § 501.202.
12         65.    FDUPTA can be violated in two ways, both of which are relevant to
13   this case. First, Defendant has committed a “traditional” violation of FDUPTA by
14   engaging in unfair and/or deceptive acts and practices which caused injury to
15   Plaintiff and members of the Classes. Second, Defendant has committed a per se
16   violation of FDUPTA predicated on a violation of the FDCA. Specifically, by
17   selling an adulterated product which is per se illegal in violation of 21 U.S.C. §
18   351 and 21 U.S.C. § 352 of the FDCA, designed to protect consumers from
19   harmful and dangerous drugs, Defendant has violated FDUPTA. Fla. Stat. Ann. §
20   501.203(3)(c) (explaining that a FDUPTA violation may be based on “[a]ny law,
21   statute, rule, regulation, or ordinance which proscribes unfair methods of
22   competition, or unfair, deceptive, or unconscionable acts or practices.”); State
23   Farm Mut. Auto. Ins. Co. v. Performance Orthapaedics & Neurosurgery, LLC, 315
24   F. Supp. 3d 1291 (S.D. Fla. 2018) (violations of state statutes could serve as
25   statutory predicates for per se FDUTPA violations where the statutes proscribed
26   the conduct that FDUTPA was designed to protect against even though they did
27   not explicitly reference FDUTPA or use the terms “unfair or deceptive”).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                         16
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 18 of 26 Page ID #:18




1          66.    While FDUPTA does not define “deceptive” or “unfair,” Florida
2    courts have looked to the Federal Trade Commission’s interpretations for
3    guidance. “[D]eception occurs if there is a representation, omission, or practice
4    that is likely to mislead the consumer acting reasonably in the circumstances, to the
5    consumer’s detriment.” Lombardo v. Johnson & Johnson Consumer Companies,
6    Inc., 124 F. Supp. 3d 1283, 1287 (S.D. Fla. 2015) (internal quotation marks and
7    citation omitted). Courts define a “deceptive trade practice” as any act or practice
8    that has the tendency or capacity to deceive consumers. Fed. Trade Comm'n v.
9    Partners In Health Care Ass'n, Inc., 189 F. Supp. 3d 1356, 1367 (S.D. Fla. 2016).
10   Courts define an “unfair trade practice” as any act or practice that “offends
11   established public policy and one that is immoral, unethical, oppressive,
12   unscrupulous or substantially injurious to consumers.” Kenneth F. Hackett &
13   Assocs., Inc. v. GE Capital Info. Tech. Sols., Inc., 744 F. Supp. 2d 1305, 1312
14   (S.D. Fla. 2010).
15         67.    Defendant engaged, and continues to engage, in conduct that is likely
16   to deceive members of the public. This conduct includes representing in their
17   labels that their sunscreen Products contain only the ingredients listed in the label,
18   which is untrue, and failing to make any mention that the certain sunscreen
19   Products are adulterated with benzene, a known human carcinogen.
20         68.    As alleged herein, Plaintiff has suffered injury in fact and lost money
21   as a result of Defendant’s conduct because she purchased sunscreen Products from
22   Defendant in reliance on Defendant’s representation that the ingredients in their
23   sunscreen Products were safe and effective and were not adulterated with benzene.
24         69.    As alleged herein, Defendant’s actions are deceptive and in clear
25   violation of FDUTPA, entitling Plaintiff and the Subclass to damages and relief
26   under Fla. Stat. §§ 501.201-213.
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                         17
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 19 of 26 Page ID #:19




1          70.    By committing the acts alleged above, Defendant engaged in
2    unconscionable, deceptive, or unfair acts or practices, which constitute unfair
3    competition within the meaning of FDUTPA.
4          71.    Defendant’s conduct is substantially injurious to consumers.
5    Consumers are purchasing and, as instructed in the label, “spray[ing] liberally”
6    Defendant’s sunscreen Products without knowledge that there is a risk the
7    sunscreen Products may be adulterated with a human carcinogen. This conduct has
8    caused, and continues to cause, substantial injury to consumers because consumers
9    would not have paid for sunscreens potentially adulterated with benzene but for
10   Defendant’s false labeling, advertising, and promotion. Thus, Plaintiff and the
11   putative Subclass have been “aggrieved” (i.e., lost money) as required for
12   FDUTPA standing, and such an injury is not outweighed by any countervailing
13   benefits to consumers or competition.
14         72.    Indeed, no benefit to consumers or competition results from
15   Defendant’s conduct. Since consumers reasonably rely on Defendant’s
16   representation of the ingredients contained in their Products’ labels and injury
17   resulted from ordinary use of the Products, consumers could not have reasonably
18   avoided such injury.
19         73.    Further, Defendant’s conduct is ongoing and continuing, such that
20   prospective injunctive relief is necessary. Plaintiff is a long-time user of
21   Defendant’s sunscreen Products, and she desires to purchase Defendant’s Products
22   in the future if she can be assured that the Products are unadulterated and meet the
23   advertising claims.
24         74.    Accordingly, Defendant is liable to Plaintiff and the Subclass for
25   damages in amounts to be proven at trial, including attorneys’ fees and costs.
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                       18
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 20 of 26 Page ID #:20




1                                       COUNT IV
                                   Fraudulent Concealment
2
           75.     Plaintiff hereby incorporates by reference the allegations contained in
3
     all preceding paragraphs of this complaint
4
           76.     Plaintiff brings this claim individually and on behalf of the members
5
     of the proposed Classes against Defendant.
6
           77.     This claim is brought under the laws of the state of California.
7
           78.     Defendant had a duty to disclose material facts to Plaintiff and the
8
     Classes given their relationship as contracting parties and intended users of the
9
     Products. Defendant also had a duty to disclose material facts to Plaintiff and the
10
     Classes, namely that it was in fact manufacturing, distributing, and selling harmful
11
     products unfit for human use, because Defendant had superior knowledge such that
12
     the transactions without the disclosure were rendered inherently unfair.
13
           79.     Defendant possessed knowledge of these material facts. Since at least
14
     mid-2020, numerous recalls put Defendant on notice that adulterated and
15
     misbranded products were being investigated for contamination with carcinogens,
16
     including benzene. Further, benzene is not unavoidable in the manufacture of
17
     sunscreens.
18
           80.     During this time, Plaintiff and members of the Classes were using the
19
     Products without knowing they contained dangerous levels of benzene.
20
           81.     Defendant failed to discharge its duty to disclose these materials facts.
21
           82.     In so failing to disclose these material facts to Plaintiff and the
22
     Classes, Defendant intended to hide from Plaintiff and the Classes that they were
23
     purchasing and consuming the Products with harmful defects that was unfit for
24
     human use, and thus acted with scienter and/or an intent to defraud.
25
           83.     Plaintiff and the Classes reasonably relied on Defendant’s failure to
26
     disclose insofar as they would not have purchased the defective Products
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          19
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 21 of 26 Page ID #:21




1    manufactured sold by Defendant had they known they contained unsafe levels of
2    benzene.
3          84.    As a direct and proximate cause of Defendant’s fraudulent
4    concealment, Plaintiff and the Classes suffered damages in the amount of monies
5    paid for the defective Products.
6          85.    As a result of Defendant’s willful and malicious conduct, punitive
7    damages are warranted.
8                                          COUNT V
9                                       Unjust Enrichment
           86.    Plaintiff hereby incorporates by reference the allegations contained in
10
     all preceding paragraphs of this complaint.
11
           87.    Plaintiff brings this claim individually and on behalf of the members
12
     of the proposes Classes against Defendant.
13
           88.    This claim is brought under the laws of the state of California.
14
           89.    Plaintiff and the Classes conferred a benefit on Defendant in the form
15
     of monies paid to purchase Defendant’s defective and worthless Products.
16
           90.    Defendant voluntarily accepted and retained this benefit.
17
           91.    Because this benefit was obtained unlawfully, namely by selling and
18
     accepting compensation for products unfit for human use, it would be unjust and
19
     inequitable for Defendant to retain the benefit without paying the value thereof.
20
                                  PRAYER FOR RELIEF
21
           WHEREFORE, Plaintiff respectfully requests, individually and on behalf of
22
     the alleged Classes, that the Court enter judgment in their favor and against
23
     Defendant as follows:
24
                  (a)   For an order certifying the Classes under Rule 23 of the
25                      Federal Rules of Civil Procedure and naming Plaintiff as
                        the representative for the Classes and Plaintiff’s attorneys
26                      as Class Counsel;
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                         20
     Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 22 of 26 Page ID #:22




1                 (b)    For an order declaring the Defendant’s conduct violates
                         the causes of action referenced herein;
2
                  (c)    For an order finding in favor of Plaintiff and the Classes
3                        on all counts asserted herein;
4
                  (d)    For compensatory, statutory, and punitive damages in
5                        amounts to be determined by the Court and/or jury;
6                 (e)    For prejudgment interest on all amounts awarded;
7
                  (f)    For an order of restitution and all other forms of equitable
8                        monetary relief;
9                 (g)    For injunctive relief as pleaded or as the Court may deem
                         proper; and
10
11                (h)    For an order awarding Plaintiff and the Classes their
                         reasonable attorneys’ fees and expenses and costs of suit.
12
                                DEMAND FOR JURY TRIAL
13
           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial
14
     by jury of any and all issues in this action so triable as of right.
15
     Dated: June 21, 2021                     Respectfully Submitted,
16
17                                            BURSOR & FISHER, P.A.
18                                            By:    /s/ L. Timothy Fisher
                                                         L. Timothy Fisher
19
20                                            L. Timothy Fisher (State Bar No. 191626)
                                              1990 North California Blvd., Suite 940
21                                            Walnut Creek, CA 94596
                                              Telephone: (925) 300-4455
22                                            Facsimile: (925) 407-2700
                                              E-Mail: ltfisher@bursor.com
23
24                                            Attorneys for Plaintiff
25
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                         21
Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 23 of 26 Page ID #:23




                                                           EXHIBIT A
Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 24 of 26 Page ID #:24




888 SEVENTH AVENUE                                                       ANDREW J. OBERGFELL
3RD FLOOR                                                                    Tel: 6 4 6 . 8 3 7 . 7 1 2 9
NEW YORK, NY 10019                                                          Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                           aobergfell@bursor.com

                                          June 18, 2021

Via Certified Mail – Return Receipt Requested

Neutrogena Corporation
5760 96th Street
Los Angeles, California, 90045

Re:    Notice and Demand Letter Pursuant to U.C.C. § 2-607;
       FDUPTA, Fla. Sta. §§ 501.201-213; and
       all other relevant state and local laws

To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by Neutrogena
Corporation (“Neutrogena” or “Defendant) pursuant to U.C.C. § 2-607(3)(a) concerning
breaches of express and implied warranties related to our client Shelli French (“Plaintiff”) and a
class of all similarly situated purchasers (the “Class”) of defective sunscreens manufactured and
distributed by Neutrogena Corporation.

        Our client purchased a bottle of Defendant’s Neutrogena Beach Defense Oil Free Body
Sunscreen Spray SPF 100 (the “Sunscreen”), and has been purchasing a bottle of this product
approximately every three months for the past five years. Ms. French’s most recent purchase
was of a bottle bearing the lot number 31420E04 with an expiration date of October 22. Our
clients’ Sunscreen was defective in that it contained elevated levels of Benzene, a carcinogenic
and toxic chemical impurity that has been lined to leukemia and other cancers.

        On May 24, 2021, Valisure, an online pharmacy registered with the FDA, “detected high
levels of benzene in several brands and batches of sunscreen products.1 This included the
Sunscreen purchased by Plaintiff in addition to several other sunscreen products manufactured
by Defendant, which contained between 2.64 and 6.26 parts per million of Benzene.2 According
to Valisure, because the presence of benzene in Defendant’s products and other products appears
to be the result of contamination (i.e. a manufacturing defect), benzene is not unavoidable in the
manufacture of sunscreens, and therefore any significant detection of benzene in such products



1
  Valisure, Valisure Citizen Petition on Benzene in Sunscreen and After-sun Care products, May
24, 2021, https://www.valisure.com/blog/valisure-news/valisure- detects-benzene-in-sunscreen/,
at 1.
2
  Id. at 12.
                                                1
Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 25 of 26 Page ID #:25
                                                                                            PAGE 2


“should be deemed unacceptable.”3 The below table shows the products manufactured and
distributed by Defendant found by Valisure to contain Benzene (collectively, the “Sunscreens”).4




        In short, the Sunscreens that our client and the Class purchased are worthless, as they
contain Benzene, rendering them unusable and unfit for humans. Defendant violated express and
implied warranties made to our clients and the Class regarding the quality and safety of the
Sunscreens they purchased. See U.C.C. §§ 2-313, 2-314

        Additionally, this letter also serves as notice of violation of FDUPTA, Fla. Sta. §§
501.201-213, and all other relevant state and local laws. As a result of Neutrogena’s violation of
Fla. Sta. §§ 501.201-21, Ms. French sustained injury.

        On behalf of our client and the Class, we hereby demand that Neutrogena immediately
(1) cease and desist from continuing to sell defective Sunscreens and (2) make full restitution to
all purchasers of the defective Sunscreens of all purchase money obtained from sales thereof.

        We also demand that Neutrogena preserve all documents and other evidence which refers
or relates to any of the above-described practices including, but not limited to, the following:

           1.        All documents concerning the packaging, labeling, and manufacturing
                     process for Defendant’s Sunscreens;

           2.        All documents concerning the design, development, supply, production,
                     extraction, and/or testing of sunscreens manufactured and distributed by
                     Neutrogena;


3
    Id. at 2, 7-8.
4
    Id. at 12.
Case 2:21-cv-05048-SB-PD Document 1 Filed 06/21/21 Page 26 of 26 Page ID #:26
                                                                                         PAGE 3




       3.      All tests of sunscreens manufactured and distributed by Neutrogena;

       4.      All documents concerning the pricing, advertising, marketing, and/or sale
               of sunscreens manufactured and distributed by Neutrogena;

       5.      All communications with customers involving complaints or comments
               concerning the sunscreens manufactured and distributed by Neutrogena;

       6.      All documents concerning communications with any retailer involved in
               the marketing or sale of sunscreens manufactured and distributed by
               Neutrogena;

       7.      All documents concerning communications with federal or state regulators; and

       8.      All documents concerning the total revenue derived from sales of Defendant’s
               sunscreens.

       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.

        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.


                                                      Very truly yours,



                                                      Andrew J. Obergfell
                                                      Andrew J. Obergfell
